Title: From James Madison to Nathan Williams, 3 November 1806
From: Madison, James
To: Williams, Nathan



Sir
Washington Novr. 3. 1806

Your favor of Sepr. 5. was received during my recess in Virginia; and having been communicated to the President, & taken a circuit in getting back, could not be conveniently acknowledged, till my return to this place; since which it has been displaced from my attention by a crowd of other objects, and an indisposition from which I am yet not completely recovered.  I now beg you to accept my thanks; and to be assured that I do justice to the motives which prompted the communication.  Let me add that any further particulars which may throw light on the subject can not fail to be received as a further proof of your solicitude for the public welfare; and that due attention will be paid to any limits you may think fit to prescribe as to the use to be made of them.  I remain Sir very respectfully Yr. mo: obedt. hble Servt.

James Madison

